DETAILED ACTION
Claims 1, 3-5, 7-9, 11-12, 14-15, 17-25 are pending. Claims 2, 6, 10, 13, and 16 have been cancelled. Claims dated 12/16/2021 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: Applicant’s amendments have corrected the previously indicated objections. The previous objections to the claims no longer apply and have been withdrawn. However, new objections were made on amended claims.

Regarding the rejections to the claims under 35 U.S.C. § 101: Applicant’s amendments have overcome the previously indicated 35 U.S.C. § 101 rejections. The 35 U.S.C. § 101 rejections to the claims no longer apply and have been withdrawn.

Regarding the rejections to the claims under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ): Applicant’s amendments have overcome the previously indicated 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections. These previous rejections to the claims no longer apply and have been withdrawn. However, new rejections were made on amended claims.

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

Specifically, independent claim 1 has been amended to include at least the limitation:
“…compare the average amount of time for the user to enter or exit the autonomous vehicle with an offered amount of time for the category; if the average amount of time for the user to enter or exit the autonomous vehicle is less than the offered amount of time for the category, determine....”
Independent claims 9 and 15 have been similarly amended.
This limitation was not previously present in the claims examined in the non-final action dated 09/17/2021, thus, necessitating a new ground of rejection.

Claim Objections
Claim 15 is objected to because of the following informality in line 13: “the offered amount of time for the category” should be introduced as “an offered amount of time for the category” Appropriate correction is required.

Claim 23 is objected to because of the following informality in line 1: “…the zone is classified…” should be introduced as “…wherein the zone is classified…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, claim 25 recites “wherein one or more zones are classified based on the zone is classified into the category based on at least one of one or more environmental factors and one or more characteristics of the destination”.
With emphasis added to the italicized portion, it is not clear to the examiner how the one or more zones are classified. Specifically, it is not clear if the claim intended to state that one or more zones are classified based on the zone, or if the one or more zones are classified based on at least one of one or more environmental factors and one or more characteristics of the destination. For examination purposes, the examiner has interpreted the claim to read: 
“wherein one or more zones are classified based on

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11-12, 14-15, 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rander et al. (US 20170344010 A1), in view of Donnelly et al. (US 20190332123 A1), in view of Dyer et al. (US20190066515A1), in view of Aula et al. (US 9599477 B1) and herein after will be referred to as Rander, Donnelly, Dyer, and Aula respectively.

Regarding claim 1, Rander teaches an autonomous vehicle (Fig 1. Self-Driving Vehicle 100) comprising: 
observational sensors configured to observe objects around the autonomous vehicle ([0029] “the SDV 100 can be equipped with multiple types of sensors 101, 103 which can combine to provide a computerized perception of the space and environment surrounding the vehicle 100”); 
and a computing system that is in communication with the observational sensors ([0027] “the control system 120 can utilize specific sensor resources in order to intelligently operate the vehicle 100”), 
wherein the computing system comprises: 
a processor ([0028] “the control system 120 includes a computer or processing system”); 
and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to ([0018] “programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device”): 
determine, 0071] “transport facilitation system 190 can analyze pick-up data 188 over time to determine a set of attributes for each pick-up location option. These attributes can indicate average pick-up times…”);
determine that the autonomous vehicle is near a destination (Fig. 3 320; [0065] “as the SDV 100 approaches the pick-up area the control system 120 can utilize the sensor data 111 to dynamically detect location options”);
The term “near” was treated broadly in that the examiner understands that the control system is near a destination when it “approaches the pick-up area”.
determine an area near its destination within a zone that the autonomous vehicle is permitted to stop ([0071] “identify a pick-up location option and determine its availability”; [0044] “the control system 120 can expand the pick-up location into a pick-up area with a certain radius (e.g., forty meters) from the inputted pick-up location by the requesting user”); 
The examiner understands that the pick-up area of 40 meters is “near” the pick-up location (destination).
cause the observational sensors to detect and observe obstacles around the autonomous vehicle ([0039] “the event logic 124 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 124 can detect events which enable the control system 120 to make evasive actions or plan for any potential hazards”); 
classify the zone based on data interpreted from the observational sensors ([0048] “when the SDV 100 enters the pick-up area…can process the sensor data 111 to identify such criteria as traffic conditions, an occupancy factor for proximate stopping areas (e.g., heavily occupied, moderately occupied, or lightly occupied”);
The examiner understands that stopping areas (zones) are classified into heavily occupied, moderately occupied, or lightly occupied based on sensor data 111.
determine, based upon detected objects around the autonomous vehicle ([0046] “can factor in distances between the inputted pick-up location by the requesting user and the actual pick-up location, any obstacles or hindrances between them (e.g., a road or intersection)”)
and the average amount of time 0046] “to such factors as…an average pick-up time”) 
a location within the zone ([0048] choosing optimal stopping area) to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle ([0046] “to determine an optimal pick-up location to rendezvous with the requesting user”);
Rander does not explicitly teach a time for the user to enter or exit the autonomous vehicle, based upon a profile of a user.
However, Donnelly teaches a time for the user to enter or exit the autonomous vehicle, based upon a profile of a user, ([0044] “the autonomous vehicle can calculate the estimated time of user arrival based at least on the heading of the user and the approximate distance between the user and the vehicle (based on acceptable walking distance [0158]”. [0034] “the acceptable walking distance can be determined based on a variety of information. Such information can include, for example, specific user preferences stored in a profile associated with the user…”).
The examiner understands that determining the estimated amount of time for the user to enter or exit the autonomous vehicle is based on the acceptable walking distance which is based on user profile.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the average pick-up time by Rander to incorporate Donnelly to include a time for the user to enter or exit the autonomous vehicle to be based on a profile of a user, because doing so can improve the vehicle service to the user to be more personalized by identifying “the user’s preferred vehicle settings and providing control signals to implement the vehicle settings” (Donnelly [0123]).
Rander, in view of Donnelly still does not explicitly teach: compare the average amount of time for the user to enter or exit the autonomous vehicle with an offered amount of time for the category; if the average amount of time for the user to enter or exit the autonomous vehicle is less than the offered amount of time for the category, determine, based upon detected objects around the autonomous vehicle and the average amount of time for the user to enter or exit the autonomous vehicle, a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle; and receive confirmation from the user that the user accepts the location.
However, Dyer teaches compare the estimated amount of time for the user to enter or exit the autonomous vehicle with an offered amount of time for the category ([0036-0037] Table 1. offered time limits for different stopping region types); [0065] “As noted above, each possible place may be associated with a corresponding threshold amount of time or type that is associated with a threshold amount of time. The threshold amount of time may then be compared to the estimated time to identify which if any of places of the list of possible places are appropriate for stopping the vehicle.”)
Examiner Note: In Dyer, the zones (“stopping regions” mentioned in at least [0036]) are classified into different categories (“region types” mentioned in at least [0036] Table 1.). The offered amount of time for the category corresponds to the threshold amount of time offered for each region type ([0036]). The amount of time for the user to enter or exit the autonomous vehicle corresponds to the estimated time ([0061-0065]). 
if the estimated amount of time for the user to enter or exit the autonomous vehicle is less than the offered amount of time for the category, determine, based upon detected objects around the autonomous vehicle ([0030] “computing devices 110 may use the positioning system 170…to detect and respond to objects when needed to reach the location safely”) 
and the estimated amount of time for the user to enter or exit the autonomous vehicle, a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle ([0065] “These time limits may then be compared to the estimated time to determine which if any of the possible places to stop would be appropriate. If the estimated time is greater than a time limit for a given possible place to stop, this given possible place to stop would not be considered an appropriate place to stop the vehicle”); 
While Dyer teaches an estimated amount of time for the user to enter or exit the autonomous vehicle for comparison ([0065]), Dyer does not explicitly teach using the average amount of time for the user to enter or exit the autonomous vehicle for comparison.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to use the average amount of time for the user to enter or exit the autonomous vehicle as taught by Rander ([0071]) instead of using the estimated amount of time for the user to enter or exit the autonomous vehicle as taught by Dyer ([0065]) for comparison, because using an average instead of using an estimate would have had the predictable result of comparing times and determining a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle.
Rander, in view of Donnelly, in view of Dyer still does not explicitly teach: and receive confirmation from the user that the user accepts the location.
However, Aula teaches receive confirmation from the user that the user accepts the location (col 14 ln 25-27 “when the user is satisfied, he or she may confirm the pickup location or area. This information may then be sent to the server computing devices 210. ”); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rander, in view of Donnelly, in view of Dyer, to incorporate Aula to include and receive confirmation from the user that the user accepts the location because doing so ensures the user is satisfied with the selection (Aula col 4 ln 30-31).

Regarding claim 3, Rander, as modified (see rejection of claim 1), teaches the autonomous vehicle of claim 1.
Rander also teaches wherein the instructions cause the processor to: 
receive live traffic data 0029] sensors continuously assess road and pedestrian traffic)
wherein the live traffic data is used along with the data interpreted from the observational sensors to classify the zone ([0048] “when the SDV 100 enters the pick-up area…can process the sensor data 111 to identify such criteria as traffic conditions, an occupancy factor for proximate stopping areas (e.g., heavily occupied, moderately occupied, or lightly occupied”);
Rander, as modified, does not explicitly teach receive live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet.
However, Donnelly also teaches receive live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet ([0038] “the autonomous vehicle can obtain traffic data associated with a geographic area that includes the location associated with the user. The traffic data can include various types of data such as historic traffic data, predicted traffic data, and/or current traffic data associated with the geographic area (e.g., within the vicinity of the location of the user, a wider area, etc.). The traffic data can be obtained from a variety of sources such as other autonomous vehicles (e.g., within the vehicle fleet)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include receive live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet, because doing so “can help to decide whether to stop” (Donnelly [0038]) as the autonomous vehicle is “accounting for potential traffic impacts” (Donnelly [0028]).



Regarding claim 4, Rander, as modified, teaches the autonomous vehicle of claim 3.
Rander also teaches wherein the instructions cause the processor to: prohibit loading and unloading of the user in a rushed zone ([0057] “as the SDV 100 approaches a crowded destination area, the control system 120 can identify that a drop-off location corresponding to the destination is unavailable”)
Rander, as modified does not explicitly teach when the data interpreted from the observational sensors detects that the user is accompanied by luggage.
However, Donnelly also teaches when the data interpreted from the observational sensors detects that the user is accompanied by luggage ([0046] “in order to determine whether the amount of stopping time is acceptable, the autonomous vehicle can compare the estimated time of user arrival to a time constraint.”; [0047] “the estimated time of user arrival can also factor in additional amounts of time… such as a user loading luggage or other items for transportation within the vehicle”; [0109] “determine whether or not to stop at least partially in the travel way 600”)
The examiner understands that loading and unloading luggage increases the estimate time of user arrival and when that time is above a time constraint, the vehicle prohibits the user from stopping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include when the data interpreted from the observational sensors detects that the user is accompanied by luggage, because doing so “can help the vehicle computing system 102 determine whether or not to stop” (Donnelly [0109]).

Regarding claim 5, Rander, as modified, teaches the autonomous vehicle of claim 3.
Rander, as modified, does not explicitly teach wherein instructions cause the processor to: determine a projected amount of time for the user to close a distance between the autonomous vehicle and a safe pedestrian zone, and add the projected amount of time to the average amount of time for the user to enter or exit the autonomous vehicle when selecting the location.
However, Donnelly also teaches wherein instructions cause the processor to: determine a projected amount of time for the user to close a distance between the autonomous vehicle and a safe pedestrian zone ([0031] “the model can determine an estimated time of user arrival (e.g., an estimated time until the user 110 completes boarding of the vehicle 104 (ETCB)), an estimated time until the user 110 starts interaction with the vehicle 104 (e.g., an estimate time until the user 110 starts boarding the vehicle 104 (ETSB)), and/or an estimated time of interaction duration between the user 110 and the vehicle 104 (e.g., an estimated time of boarding duration for a user 110 (EBD))”, 
and add the projected amount of time to the estimated amount of time for the user to enter or exit the autonomous vehicle when selecting the location ([0127] “the vehicle computing system 102 can determine the estimated time until the user 110 completes boarding of the vehicle 104 via the addition of these two time estimates (e.g., ETCB=ETSB+EBD)”).
The examiner understands that the user is at a safe pedestrian zone when waiting for the autonomous vehicle, see location 202 which is associated with user 110 in Fig. 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include wherein instructions cause the processor to: determine projected amount of time for the user to close a distance between the autonomous vehicle and a safe pedestrian zone, and add the projected amount of time to the estimated amount of time for the user to enter or exit the autonomous vehicle when selecting the location, because doing so “in this way, the vehicle computing system 102 can determine the amount of time that the object(s) within its surroundings would be impacted as the vehicle 104 waits for the user 110 (e.g., how long other vehicles would be caused to stop while waiting for the user 110 to board the vehicle 104)” (Donnelly [0127]).
While Donnelly teaches adding […] to the estimated amount of time, Donnelly does not explicitly teach adding […] to the average amount of time.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to use the average amount of time for the user to enter or exit the autonomous vehicle as taught by Rander ([0071]) instead of using the estimated amount of time for the user to enter or exit the autonomous vehicle as taught by Donnelly ([0031]) for the adding, since using an average instead of using an estimate would have had the predictable result of determine a projected amount of time for the user to close a distance between the autonomous vehicle and a safe pedestrian zone.

Regarding claim 7, Rander, as modified, teaches the autonomous vehicle of claim 1.
Rander, also teaches wherein the average amount of time for the user to enter or exit the autonomous vehicle ([0046] “an average pick-up time (e.g., the time between the vehicle stopping and pulling away), and can factor in distances between the inputted pick-up location by the requesting user and the actual pick-up location”) 
Rander does not explicitly teach that a time for the user to enter or exit the autonomous vehicle is further determined by a preference set by the user in the profile.
However, Donnelly also teaches a time for the user to enter or exit the autonomous vehicle, is further determined by a preference set by the user in the profile, (“[0044] “the autonomous vehicle can calculate the estimated time of user arrival based at least on the heading of the user and the approximate distance between the user and the vehicle (based on acceptable walking distance [0158])”. [0034] “the acceptable walking distance can be determined based on a variety of information. Such information can include, for example, specific user preferences stored in a profile associated with the user…”)
The examiner understands that determining the estimated amount of time for the user to enter or exit the autonomous vehicle is based on the acceptable walking distance which is based on user preferences (set by the user in the profile e.g. via user input to a user interface [0085])

Regarding claim 8, Rander, as modified, teaches the autonomous vehicle of claim 1, 
Rander also teaches wherein the instructions cause the processor to: receive map data (see Fig. 4 400; [0067] “store pick-up and drop-off locations sets 174 in a local database 170 (400)”)
The control system (processor) first receives the location sets (PDOLS 174) from the transport facilitation system 190 [0044], and then stores the drop-off locations sets in a local database.
having predetermined stopping locations from a map database (see Fig. 4 410 and 434; [0064] “the control system 120 can generate the pick-up area to include a certain number of pick-up location options previously determined to facilitate more efficient pick-ups (e.g., by the transport facilitation system 190 utilizing historical pick-up data)”), 
wherein the map data is used to select the location ([0044] “perform a lookup in the PDOLS 174 to identify a set of pick-up location options”; [0064] “control system 120 can utilize the options set 177 in performing the pick-up”)

Regarding claim 9, Rander teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to ([0021] “machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples disclosed herein can be carried and/or executed”): 
determine, 0071] “transport facilitation system 190 can analyze pick-up data 188 over time to determine a set of attributes for each pick-up location option. These attributes can indicate average pick-up times…”);
determine that the autonomous vehicle is near a destination (Fig. 3 320; [0065] “as the SDV 100 approaches the pick-up area the control system 120 can utilize the sensor data 111 to dynamically detect location options”);
The term “near” was treated broadly in that the examiner understands that the control system is near a destination when it “approaches the pick-up area”.
determine an area near its destination within a zone that the autonomous vehicle is permitted to stop ([0071] “identify a pick-up location option and determine its availability”; [0044] “the control system 120 can expand the pick-up location into a pick-up area with a certain radius (e.g., forty meters) from the inputted pick-up location by the requesting user”); 
The examiner understands that the pick-up area of 40 meters is “near” the pick-up location (destination).
cause the observational sensors to detect and observe obstacles around the autonomous vehicle ([0039] “the event logic 124 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 124 can detect events which enable the control system 120 to make evasive actions or plan for any potential hazards”); 
classify the zone based on data interpreted from the observational sensors ([0048] “when the SDV 100 enters the pick-up area…can process the sensor data 111 to identify such criteria as traffic conditions, an occupancy factor for proximate stopping areas (e.g., heavily occupied, moderately occupied, or lightly occupied”);
The examiner understands that stopping areas (zones) are classified into heavily occupied, moderately occupied, or lightly occupied based on sensor data 111.
and determine, based upon detected objects around the autonomous vehicle ([0046] “can factor in distances between the inputted pick-up location by the requesting user and the actual pick-up location, any obstacles or hindrances between them (e.g., a road or intersection)”)
and the average amount of time 0046] “to such factors as…an average pick-up time”) 
a location within the zone ([0048] choosing optimal stopping area) to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle ([0046] “to determine an optimal pick-up location to rendezvous with the requesting user”);
Rander does not explicitly teach a time for the user to enter or exit the autonomous vehicle, based upon a profile of a user.
However, Donnelly teaches a time for the user to enter or exit the autonomous vehicle, based upon a profile of a user, ([0044] “the autonomous vehicle can calculate the estimated time of user arrival based at least on the heading of the user and the approximate distance between the user and the vehicle (based on acceptable walking distance [0158]”. [0034] “the acceptable walking distance can be determined based on a variety of information. Such information can include, for example, specific user preferences stored in a profile associated with the user…”).
The examiner understands that determining the estimated amount of time for the user to enter or exit the autonomous vehicle is based on the acceptable walking distance which is based on user profile.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the average pick-up time by Rander to incorporate Donnelly to include a time for the user to enter or exit the autonomous vehicle to be based on a profile of a user, because doing so can improve the vehicle service to the user to be more personalized by identifying “the user’s preferred vehicle settings and providing control signals to implement the vehicle settings” (Donnelly [0123]).
Rander, in view of Donnelly still does not explicitly teach: compare the average amount of time for the user to enter or exit the autonomous vehicle with an offered amount of time for the category; if the average amount of time for the user to enter or exit the autonomous vehicle is less than the offered amount of time for the category, determine, based upon detected objects around the autonomous vehicle and the average amount of time for the user to enter or exit the autonomous vehicle, a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle; and receive confirmation from the user that the user accepts the location.
However, Dyer teaches compare the estimated amount of time for the user to enter or exit the autonomous vehicle with an offered amount of time for the category ([0036-0037] Table 1. offered time limits for different stopping region types); [0065] “As noted above, each possible place may be associated with a corresponding threshold amount of time or type that is associated with a threshold amount of time. The threshold amount of time may then be compared to the estimated time to identify which if any of places of the list of possible places are appropriate for stopping the vehicle.”)
Examiner Note: In Dyer, the zones (“stopping regions” mentioned in at least [0036]) are classified into different categories (“region types” mentioned in at least [0036] Table 1.). The offered amount of time for the category corresponds to the threshold amount of time offered for each region type ([0036]). The amount of time for the user to enter or exit the autonomous vehicle corresponds to the estimated time ([0061-0065]). 
if the estimated amount of time for the user to enter or exit the autonomous vehicle is less than the offered amount of time for the category, determine, based upon detected objects around the autonomous vehicle ([0030] “computing devices 110 may use the positioning system 170…to detect and respond to objects when needed to reach the location safely”) 
and the estimated amount of time for the user to enter or exit the autonomous vehicle, a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle ([0065] “These time limits may then be compared to the estimated time to determine which if any of the possible places to stop would be appropriate. If the estimated time is greater than a time limit for a given possible place to stop, this given possible place to stop would not be considered an appropriate place to stop the vehicle”); 
While Dyer teaches an estimated amount of time for the user to enter or exit the autonomous vehicle for comparison ([0065]), Dyer does not explicitly teach using the average amount of time for the user to enter or exit the autonomous vehicle for comparison.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to use the average amount of time for the user to enter or exit the autonomous vehicle as taught by Rander ([0071]) instead of using the estimated amount of time for the user to enter or exit the autonomous vehicle as taught by Dyer ([0065]) for comparison, because using an average instead of using an estimate would have had the predictable result of comparing times and determining a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle.
Rander, in view of Donnelly, in view of Dyer still does not explicitly teach: and receive confirmation from the user that the user accepts the location.
However, Aula teaches receive confirmation from the user that the user accepts the location (col 14 ln 25-27 “when the user is satisfied, he or she may confirm the pickup location or area. This information may then be sent to the server computing devices 210. ”); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rander, in view of Donnelly, in view of Dyer, to incorporate Aula to include and receive confirmation from the user that the user accepts the location because doing so ensures the user is satisfied with the selection (Aula col 4 ln 30-31).

Regarding claim 11, Rander, as modified, teaches the non-transitory computer-readable medium of claim 9.
Rander also teaches wherein the instructions further cause the one or more processors to: 
receive live traffic data 0029] sensors continuously assess road and pedestrian traffic),
wherein the zone is classified based on the live traffic data ([0048] “when the SDV 100 enters the pick-up area…can process the sensor data 111 to identify such criteria as traffic conditions, an occupancy factor for proximate stopping areas (e.g., heavily occupied, moderately occupied, or lightly occupied”);.
Rander, as modified, does not explicitly teach receive live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet.
However, Donnelly also teaches receive live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet ([0038] “the autonomous vehicle can obtain traffic data associated with a geographic area that includes the location associated with the user. The traffic data can include various types of data such as historic traffic data, predicted traffic data, and/or current traffic data associated with the geographic area (e.g., within the vicinity of the location of the user, a wider area, etc.). The traffic data can be obtained from a variety of sources such as other autonomous vehicles (e.g., within the vehicle fleet)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include receive live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet, because doing so “can help to decide whether to stop” (Donnelly [0038]) as the autonomous vehicle is “accounting for potential traffic impacts” (Donnelly [0028]).

Regarding claim 12, Rander, as modified, teaches the non-transitory computer-readable medium of claim 9.
Rander, as modified, does not teach wherein instructions cause the one or more processors to: determine a projected amount of time for the user to close a distance between the autonomous vehicle and a pedestrian zone, and add the projected amount of time to the average amount of time for the user to enter or exit the autonomous vehicle for an estimated total amount of time, wherein the location to stop the autonomous vehicle is further determined based upon the estimated total amount of time.
However, Donnelly also teaches wherein instructions cause the processor to: determine a projected amount of time for the user to close a distance between the autonomous vehicle and a pedestrian zone ([0031] “the model can determine an estimated time of user arrival (e.g., an estimated time until the user 110 completes boarding of the vehicle 104 (ETCB)), an estimated time until the user 110 starts interaction with the vehicle 104 (e.g., an estimate time until the user 110 starts boarding the vehicle 104 (ETSB)), and/or an estimated time of interaction duration between the user 110 and the vehicle 104 (e.g., an estimated time of boarding duration for a user 110 (EBD))”;
and add the projected amount of time to the estimated amount of time for the user to enter or exit the autonomous vehicle for an estimated total amount of time ([0127] “the vehicle computing system 102 can determine the estimated time until the user 110 completes boarding of the vehicle 104 via the addition of these two time estimates (e.g., ETCB=ETSB+EBD)”).
The examiner understands that the user is at a pedestrian zone when waiting for the autonomous vehicle, see location 202 which is associated with user 110 in Fig. 2.
wherein the location to stop the vehicle is further determined based upon the estimated total amount of time (Fig.2 location 202; [0131] vehicle computing system compares ETCB with a time constraint to determine if stopping is “acceptable or unacceptable” based on if the ETCB is “low, significant or insignificant, acceptable, or unacceptable”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include wherein instructions cause the one or more processors to: determine a projected amount of time for the user to close a distance between the autonomous vehicle and a pedestrian zone, and add the projected amount of time to the estimated amount of time for the user to enter or exit the autonomous vehicle for an estimated total amount of time, wherein the location to stop the autonomous vehicle is further determined based upon the estimated total amount of time, because doing so “in this way, the vehicle computing system 102 can determine the amount of time that the object(s) within its surroundings would be impacted as the vehicle 104 waits for the user 110 (e.g., how long other vehicles would be caused to stop while waiting for the user 110 to board the vehicle 104)” (Donnelly [0127]).
While Donnelly teaches adding […] to the estimated amount of time, Donnelly does not explicitly teach adding […] to the average amount of time.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to use the average amount of time for the user to enter or exit the autonomous vehicle as taught by Rander ([0071]) instead of using the estimated amount of time for the user to enter or exit the autonomous vehicle as taught by Donnelly ([0031]) for the adding, since using an average instead of using an estimate would have had the predictable result of determine a projected amount of time for the user to close a distance between the autonomous vehicle and a safe pedestrian zone.


Regarding claim 14, Rander, as modified, teaches the non-transitory computer-readable medium of claim 9.
Rander teaches wherein the location selected is determined based upon a “distance to the inputted pick-up location” ([0048]).
Rander, as modified, does not explicitly teach wherein the location selected is determined based upon a preference set by the user in the profile.
However, Donnelly teaches wherein the location selected is further based upon a preference set by the user in the profile (“[0034] the acceptable walking distance can be determined based on a variety of information. Such information can include, for example, specific user preferences stored in a profile associated with the user”. The acceptable walking distance is based on user preferences (set by the user in the profile e.g. via user input to a user interface [0085])).
The examiner understands that the location selected in Rander is based upon a distance to the inputted pick-up location which shown by Donnelly (acceptable walking distance), is based on a preference set by the user in the profile.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include wherein the location selected is further based upon a preference set by the user in the profile, because doing so can improve the vehicle service to the user to be more personalized by identifying “the user’s preferred vehicle settings and providing control signals to implement the vehicle settings (Donnelly [0123]).”

Regarding claim 15, Rander teaches a method comprising ([0063] Fig. 3 is a flow chart describing an example method of performing a rendezvous process by a self-driving vehicle (SDV), as described herein): 
determining, 0071] “transport facilitation system 190 can analyze pick-up data 188 over time to determine a set of attributes for each pick-up location option. These attributes can indicate average pick-up times…”);
determining that the autonomous vehicle is near a destination (Fig. 3 320; [0065] “as the SDV 100 approaches the pick-up area the control system 120 can utilize the sensor data 111 to dynamically detect location options”);
The term “near” was treated broadly in that the examiner understands that the control system is near a destination when it “approaches the pick-up area”.
determining an area near its destination within a zone that the autonomous vehicle is permitted to stop ([0071] “identify a pick-up location option and determine its availability”; [0044] “the control system 120 can expand the pick-up location into a pick-up area with a certain radius (e.g., forty meters) from the inputted pick-up location by the requesting user”); 
The examiner understands that the pick-up area of 40 meters is “near” the pick-up location (destination).
cause the observational sensors to detect and observe obstacles around the autonomous vehicle ([0039] “the event logic 124 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 124 can detect events which enable the control system 120 to make evasive actions or plan for any potential hazards”); 
classifying the zone into a category based on data interpreted from the observational sensors ([0048] “when the SDV 100 enters the pick-up area…can process the sensor data 111 to identify such criteria as traffic conditions, an occupancy factor for proximate stopping areas (e.g., heavily occupied, moderately occupied, or lightly occupied”);
The examiner understands that stopping areas (zones) are classified into heavily occupied, moderately occupied, or lightly occupied based on sensor data 111.
and determine, 0048] choosing optimal stopping area) to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle ([0046] “to determine an optimal pick-up location to rendezvous with the requesting user”);
Rander does not explicitly teach a time for the user to enter or exit the autonomous vehicle, based upon a profile of a user.
However, Donnelly teaches a time for the user to enter or exit the autonomous vehicle, based upon a profile of a user, ([0044] “the autonomous vehicle can calculate the estimated time of user arrival based at least on the heading of the user and the approximate distance between the user and the vehicle (based on acceptable walking distance [0158]”. [0034] “the acceptable walking distance can be determined based on a variety of information. Such information can include, for example, specific user preferences stored in a profile associated with the user…”).
The examiner understands that determining the estimated amount of time for the user to enter or exit the autonomous vehicle is based on the acceptable walking distance which is based on user profile.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the average pick-up time by Rander to incorporate Donnelly to include a time for the user to enter or exit the autonomous vehicle to be based on a profile of a user, because doing so can improve the vehicle service to the user to be more personalized by identifying “the user’s preferred vehicle settings and providing control signals to implement the vehicle settings” (Donnelly [0123]).
Rander, in view of Donnelly still does not explicitly teach: comparing the average amount of time for the user to enter or exit the autonomous vehicle with the offered amount of time for the category; if the average amount of time for the user to enter or exit the autonomous vehicle is less than the offered amount of time for the category, determining, based upon the comparison, a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle; and receiving confirmation from the user that the user accepts the location.
However, Dyer teaches comparing the estimated amount of time for the user to enter or exit the autonomous vehicle with the offered amount of time for the category ([0036-0037] Table 1. offered time limits for different stopping region types); [0065] “As noted above, each possible place may be associated with a corresponding threshold amount of time or type that is associated with a threshold amount of time. The threshold amount of time may then be compared to the estimated time to identify which if any of places of the list of possible places are appropriate for stopping the vehicle.”)
Examiner Note: In Dyer, the zones (“stopping regions” mentioned in at least [0036]) are classified into different categories (“region types” mentioned in at least [0036] Table 1.). The offered amount of time for the category corresponds to the threshold amount of time offered for each region type ([0036]). The amount of time for the user to enter or exit the autonomous vehicle corresponds to the estimated time ([0061-0065]). 
if the estimated amount of time for the user to enter or exit the autonomous vehicle is less than the offered amount of time for the category, determining, based upon the comparison, a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle ([0065] “These time limits may then be compared to the estimated time to determine which if any of the possible places to stop would be appropriate. If the estimated time is greater than a time limit for a given possible place to stop, this given possible place to stop would not be considered an appropriate place to stop the vehicle”); 
While Dyer teaches an estimated amount of time for the user to enter or exit the autonomous vehicle for comparison ([0065]), Dyer does not explicitly teach using the average amount of time for the user to enter or exit the autonomous vehicle for comparison.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to use the average amount of time for the user to enter or exit the autonomous vehicle as taught by Rander ([0071]) instead of using the estimated amount of time for the user to enter or exit the autonomous vehicle as taught by Dyer ([0065]) for comparison, because using an average instead of using an estimate would have had the predictable result of comparing times and determining a location within the zone to stop the autonomous vehicle to allow the user to enter or exit the autonomous vehicle.
Rander, in view of Donnelly, in view of Dyer still does not explicitly teach: and receive confirmation from the user that the user accepts the location.
However, Aula teaches receive confirmation from the user that the user accepts the location (col 14 ln 25-27 “when the user is satisfied, he or she may confirm the pickup location or area. This information may then be sent to the server computing devices 210. ”); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rander, in view of Dyer, to incorporate Aula to include and receive confirmation from the user that the user accepts the location because doing so ensures the user is satisfied with the selection (Aula col 4 ln 30-31).

Regarding claim 17, Rander, as modified, teaches the method of claim 15.
Rander also teaches further comprising: 
receiving live traffic data 0029] sensors continuously assess road and pedestrian traffic)
wherein classifying of the zone is further based on the live traffic data ([0048] “when the SDV 100 enters the pick-up area…can process the sensor data 111 to identify such criteria as traffic conditions, an occupancy factor for proximate stopping areas (e.g., heavily occupied, moderately occupied, or lightly occupied”);.
Rander, as modified, does not explicitly teach receiving live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet.
However, Donnelly also teaches receiving live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet ([0038] “the autonomous vehicle can obtain traffic data associated with a geographic area that includes the location associated with the user. The traffic data can include various types of data such as historic traffic data, predicted traffic data, and/or current traffic data associated with the geographic area (e.g., within the vicinity of the location of the user, a wider area, etc.). The traffic data can be obtained from a variety of sources such as other autonomous vehicles (e.g., within the vehicle fleet)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include receiving live traffic data from at least one other autonomous vehicle in an autonomous vehicle fleet, because doing so “can help to decide whether to stop within a travel way” (Donnelly [0038]) as the autonomous vehicle is “accounting for potential traffic impacts” (Donnelly [0028]).

Regarding claim 18, Rander, as modified, teaches the method of claim 15.
Rander, as modified, does not teach determining a projected amount of time for the user to close a distance between the autonomous vehicle and a pedestrian zone, and adding the projected amount of time to the average amount of time for the user to enter or exit the autonomous vehicle for an estimated total amount of time, wherein the location to stop the autonomous vehicle is further determined based upon the estimated total amount of time.
However, Donnelly also teaches determining a projected amount of time for the user to close a distance between the autonomous vehicle and a pedestrian zone ([0031] “the model can determine an estimated time of user arrival (e.g., an estimated time until the user 110 completes boarding of the vehicle 104 (ETCB)), an estimated time until the user 110 starts interaction with the vehicle 104 (e.g., an estimate time until the user 110 starts boarding the vehicle 104 (ETSB)), and/or an estimated time of interaction duration between the user 110 and the vehicle 104 (e.g., an estimated time of boarding duration for a user 110 (EBD))”;
and adding the projected amount of time to the estimated amount of time for the user to enter or exit the autonomous vehicle for an estimated total amount of time ([0127] “the vehicle computing system 102 can determine the estimated time until the user 110 completes boarding of the vehicle 104 via the addition of these two time estimates (e.g., ETCB=ETSB+EBD)”).
The examiner understands that the user is at a pedestrian zone when waiting for the autonomous vehicle, see location 202 which is associated with user 110 in Fig. 2.
wherein the location to stop the vehicle is further determined based upon the estimated total amount of time (Fig.2 location 202; [0131] vehicle computing system compares ETCB with a time constraint to determine if stopping is “acceptable or unacceptable” based on if the ETCB is “low, significant or insignificant, acceptable, or unacceptable”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include determining a projected amount of time for the user to close a distance between the autonomous vehicle and a pedestrian zone, and adding the projected amount of time to the estimated amount of time for the user to enter or exit the autonomous vehicle for an estimated total amount of time, wherein the location to stop the autonomous vehicle is further determined based upon the estimated total amount of time, because doing so “in this way, the vehicle computing system 102 can determine the amount of time that the object(s) within its surroundings would be impacted as the vehicle 104 waits for the user 110 (e.g., how long other vehicles would be caused to stop while waiting for the user 110 to board the vehicle 104)” (Donnelly [0127]).
While Donnelly teaches adding […] to the estimated amount of time, Donnelly does not explicitly teach adding […] to the average amount of time.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to use the average amount of time for the user to enter or exit the autonomous vehicle as taught by Rander ([0071]) instead of using the estimated amount of time for the user to enter or exit the autonomous vehicle as taught by Donnelly ([0031]) for the adding, since using an average instead of using an estimate would have had the predictable result of determine a projected amount of time for the user to close a distance between the autonomous vehicle and a safe pedestrian zone.



Regarding claim 19, Rander, as modified teaches the method of claim 15.
Rander does not explicitly teach wherein the amount of time for the user to enter or exit the autonomous vehicle is further based upon previous amounts of time the user used to enter or exit the autonomous vehicle during previous trips.
However, Donnelly also teaches wherein the amount of time for the user to enter or exit the autonomous vehicle is further based upon previous amounts of time the user used to enter or exit the autonomous vehicle during previous trips ([0122] “the vehicle computing system 102 can obtain historic data 714 to help determine the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)). The historic data 714 can be indicative of, for example, historic start boarding times of one or more other users (and or the user 110)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Donnelly to include wherein the amount of time for the user to enter or exit the autonomous vehicle is further based upon previous amounts of time the user used to enter or exit the autonomous vehicle during previous trips, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (Donnelly [0122]) and applying the known technique would have yielded predictable results, namely “determine the estimated time until the user 110 starts interaction with the vehicle”(Donnelly [122]).

Regarding claim 20, Rander, as modified, teaches the method of claim 15.
Rander also teaches wherein the location selected (Fig. 4 optimal location) 
is determined based upon map data (see Fig. 4 400; [0067] “store pick-up and drop-off locations sets 174 in a local database 170 (400)”) 
having predetermined stopping locations (see Fig. 4 410 and 434; [0064] “the control system 120 can generate the pick-up area to include a certain number of pick-up location options previously determined to facilitate more efficient pick-ups (e.g., by the transport facilitation system 190 utilizing historical pick-up data)”

Regarding claim 21, Rander, as modified, teaches the autonomous vehicle of claim 1.
Rander does not explicitly teach wherein the zone is classified into the category based on one or more environmental factors.
However, Dyer also teaches wherein the zone is classified into the category based on one or more environmental factors ([0035] “In addition to the road features, the map information may identify various stopping regions and associated types. Stopping regions may include areas where a vehicle can drive with specific parking or stopping characteristics such as a parking spot, a shoulder, adjacent to a driveway or entry/exit to a parking lot, a lane of traffic, a no parking zone, adjacent a fire hydrant, a posted “Keep Clear” or “Don't Block the Box” area, speed bump, railroad tracks, etc. Each stopping region may be defined in the map information as a polygon having three or more edges or sides with an associated type”)
The term “environmental factors” was treated broadly in that the examiner understands that the “stopping characteristics” which indicate the surroundings of the area may be considered as “environmental factors”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Dyer to include wherein the zone is classified into the category based on one or more environmental factors, because doing so improves safety by “making better and safer determinations of where to stop the vehicle in order to pick up or drop off passengers” (Dyer [0022]).

Regarding claim 22, Rander, as modified, teaches the autonomous vehicle of claim 1.
Rander does not explicitly teach wherein the zone is classified into the category based on one or more characteristics of the destination.
However, Dyer also teaches wherein the zone is classified into the category based on one or more characteristics of the destination ([0036] “Each of these stopping regions may be associated with particular time limits either directly in the map information or indirectly by being flagged as a particular type that is associated with a particular time limit. These time limits may correspond to an acceptable amount of time for a vehicle to be stopped in the region. The time limit may correspond to the rules for that parking spot, such as no parking between 2 am and 6 am, 1 or 2 hour parking, 15 minute parking, etc.”; supported by [0038] at least certain of these stopping regions, such as “Keep Clear” or “Don't Block the Box” areas, intersections, crosswalks, speed bumps, or railroad tracks are not appropriate for allowing a passenger to enter or exit the vehicle and thus may be “off limits” stopping regions where the vehicle should never stop to allow a passenger to enter or exit the vehicle. In such examples, the time limit may be set to zero seconds.)
Examiner Note: Examiner interprets that limiting stopping for a specified zone (“stopping region”) may be a “characteristic of the destination”. This is consistent with applicant’s example of “characteristics of the destination” in applicant’s specification [0037] “These characteristics may be long-term characteristics or short-term characteristics. An example for a long-term characteristics may be a specified zone that only allows stopping during certain hours of the day or a construction zone that restricts stopping for a few weeks. An example for a short-term characteristic may be other vehicles or obstacles temporarily occupying the area or a traffic guard turning vehicles away from the area.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Dyer to include wherein the zone is classified into the category based on one or more characteristics of the destination, because doing so improves user safety by ensuring that the user is not picked up at dangerous stopping regions/“off limits stopping regions where the vehicle should never stop to allow a passenger to enter or exit the vehicle” (Dyer [0038]).

Regarding claim 23, Rander, as modified, teaches the non-transitory computer-readable medium of claim 9.
Rander does not explicitly teach the zone is classified into the category based on one or more environmental factors.
However, Dyer also teaches the zone is classified into the category based on one or more environmental factors ([0035] “In addition to the road features, the map information may identify various stopping regions and associated types. Stopping regions may include areas where a vehicle can drive with specific parking or stopping characteristics such as a parking spot, a shoulder, adjacent to a driveway or entry/exit to a parking lot, a lane of traffic, a no parking zone, adjacent a fire hydrant, a posted “Keep Clear” or “Don't Block the Box” area, speed bump, railroad tracks, etc. Each stopping region may be defined in the map information as a polygon having three or more edges or sides with an associated type”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Dyer to include wherein the zone is classified into the category based on one or more environmental factors, because doing so improves safety by “making better and safer determinations of where to stop the vehicle in order to pick up or drop off passengers” (Dyer [0022]).

Regarding claim 24, Rander, as modified, teaches the non-transitory computer-readable medium of claim 9.
Rander does not explicitly teach wherein the zone is classified into the category based on one or more characteristics of the destination.
However, Dyer also teaches wherein the zone is classified into the category based on one or more characteristics of the destination ([0036] “Each of these stopping regions may be associated with particular time limits either directly in the map information or indirectly by being flagged as a particular type that is associated with a particular time limit. These time limits may correspond to an acceptable amount of time for a vehicle to be stopped in the region. The time limit may correspond to the rules for that parking spot, such as no parking between 2 am and 6 am, 1 or 2 hour parking, 15 minute parking, etc.”; supported by [0038] at least certain of these stopping regions, such as “Keep Clear” or “Don't Block the Box” areas, intersections, crosswalks, speed bumps, or railroad tracks are not appropriate for allowing a passenger to enter or exit the vehicle and thus may be “off limits” stopping regions where the vehicle should never stop to allow a passenger to enter or exit the vehicle. In such examples, the time limit may be set to zero seconds.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Dyer to include wherein the zone is classified into the category based on one or more characteristics of the destination, because doing so improves user safety by ensuring that the user is not picked up at dangerous stopping regions/“off limits stopping regions where the vehicle should never stop to allow a passenger to enter or exit the vehicle” (Dyer [0038]).

Regarding claim 25, Rander, as modified, teaches the method of claim 15.
Rander, as modified, does not explicitly teach wherein one or more zones are classified based on the zone is classified into the category based on at least one of one or more environmental factors and one or more characteristics of the destination.
However, Dyer teaches wherein one or more zones are classified based on the zone is classified into the category based on at least one of one or more environmental factors ([0035] “In addition to the road features, the map information may identify various stopping regions and associated types. Stopping regions may include areas where a vehicle can drive with specific parking or stopping characteristics such as a parking spot, a shoulder, adjacent to a driveway or entry/exit to a parking lot, a lane of traffic, a no parking zone, adjacent a fire hydrant, a posted “Keep Clear” or “Don't Block the Box” area, speed bump, railroad tracks, etc. Each stopping region may be defined in the map information as a polygon having three or more edges or sides with an associated type”)
and one or more characteristics of the destination ([0036] “Each of these stopping regions may be associated with particular time limits either directly in the map information or indirectly by being flagged as a particular type that is associated with a particular time limit. These time limits may correspond to an acceptable amount of time for a vehicle to be stopped in the region. The time limit may correspond to the rules for that parking spot, such as no parking between 2 am and 6 am, 1 or 2 hour parking, 15 minute parking, etc.”; supported by [0038] at least certain of these stopping regions, such as “Keep Clear” or “Don't Block the Box” areas, intersections, crosswalks, speed bumps, or railroad tracks are not appropriate for allowing a passenger to enter or exit the vehicle and thus may be “off limits” stopping regions where the vehicle should never stop to allow a passenger to enter or exit the vehicle. In such examples, the time limit may be set to zero seconds.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Dyer to include wherein the zone is classified into the category based on one or more environmental factors, because doing so improves safety by “making better and safer determinations of where to stop the vehicle in order to pick up or drop off passengers” (Dyer [0022]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rander to incorporate Dyer to include wherein the zone is classified into the category based on one or more characteristics of the destination, because doing so improves user safety by ensuring that the user is not picked up at dangerous stopping regions/“off limits stopping regions where the vehicle should never stop to allow a passenger to enter or exit the vehicle” (Dyer [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170343375 A1, by Kamhi et al. discloses systems to dynamically guide a user to an autonomous-driving vehicle pick-up location by augmented-reality walking directions

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661